Title: To George Washington from Warner Washington, 7 March 1786
From: Washington, Warner
To: Washington, George



Dear Sir
March 7th 1786

In the Month of March, I do not recollect the Year, one William Bartlett took a Lease of 125 acres of your Land in the Barrens of Bullskin, Bartlett has been dead some few Years & the Widow continued on the Lease till last Summer or Fall was twelve Month. Mr John Bryan who has the management of my Business took possession of the above Lease by your permission. I will be his Security for the punctual payment of the Rent & that every Article of the Lease shall be complyd with—A Dwelling house according to the dimentions has been built, also a Well of good Water, some Peach trees have been planted and about four Acres laid down in English Clover but it is now over run wuh blue Grass which will be broke up in the Fall & laid down with Clover—I am Dear Sir Your most Obedt Servt

Warner Washington

